DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to Applicant’s amendment filed on December 29, 2020 in which claims 1-21 are presented for examination; of which claims 1-5, 7-12, 18-19 and 21 were amended.

Allowable Subject Matter
Claims 1-21 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is related to computer hardware and software and more specifically to identifying and matching desired traits with resources that can provide such traits. The closest prior art of record, Terrill et al. US Publication No. 2007/0073710, disclose similar methodology. In particular, Terrill et al. disclose a method for providing a feature in a network environment that includes a central web site operable to interface with one or more end users and to manage information related to one or more of the end users. The web site includes an interest rating component that allows one or more of the end users to indicate a level of interest in one or more of the other end users.  However, the closest prior art of record failed to show “identifying and providing a potential mutual correspondence of resources offered and interests in resource between two different resource providers of a plurality of resource providers offering their resources over a network and displaying the potential mutual correspondence to at least one of the resource providers via the network, the method comprising: receiving at a first computer system coupled to the network, via a plurality of second computer systems coupled to the network, characteristics about the resources being provided by each of the plurality of resource providers; receiving at the first computer system via the plurality of second computer systems via the network from each of the plurality of resource providers, explicit preferences information for characteristics of the resources, desired by said resource provider; receiving at the first computer system a plurality of indications of actions taken by each of the plurality of resource providers regarding individual other resource providers, the actions having been taken for purposes other than providing preference information for characteristics of the resources desired by said resources provider; identifying at the first computer system the potential mutual correspondence between the two different resource providers responsive to the characteristics of the two different resource providers, the explicit preference information received from the two different resource providers and at least some of the indications of actions of a first at least some of the plurality of resource providers taken towards at least one of the two different resource providers; and providing from the first computer system to at least one of the plurality of second computer systems, an indication of at least one of the two different resource providers for which the potential mutual correspondence was identified to another of the two different resource providers, responsive to the identifying step.” 

The closest prior art of record, Terrill et al. US Publication No. 2007/0073710, disclose similar methodology. In particular, Terrill et al. disclose a method for providing a feature in a network environment that includes a central web site operable to interface with one or more end users and to manage information related to one or more of the end users. The web site includes an interest rating component that allows one or more of the end users to indicate a level of interest in one or more of the other end users.  However, the closest prior art of record failed to show “identifying and providing a potential mutual correspondence of resources offered; and; interests in the resources between, two different resource providers of a plurality of resource providers S offering their resources over a network and for displaying the potential mutual correspondence to at least one of the resource providers via the network, the system comprising: a registration/preference/characteristic manager at a first computer system comprising a hardware processor system coupled to a memory system and having an input coupled to the network for receiving via a plurality of second computer systems coupled to the network, user identifiers and characteristics about the resources being provided by each of the plurality of resource providers and explicit preference information for the characteristics of the resources desired by said resource provider, the registration/preference/characteristic manager for providing at an output for each of the plurality of resource providers, the user identifier of said resource provider, the characteristics received from such resource provider, and the explicit preference information received from said resource provider at the registration/preference/characteristic manager input; another action, manager at the first computer system, comprising the hardware, processor system coupled to the memory system and having an input coupled for receiving a plurality of indications of actions taken by each of the plurality of resource providers regarding individual other resource providers, comprising the user identifier of said resource: provider taking said action and the user identifier of said individual other resource provider, the actions having been taken for purposes other than providing preference information for characteristics of the resources desired by said resources provider, the other action manager for providing at an output, for each action corresponding to an indication in the plurality., the user identifier of each corresponding resource provider, an identifier of the action corresponding to: the indication and the user identifier of the other resource provider Corresponding to the indication-; ail Identification manager at the first computer system comprising the hardware processor system coupled to the memory system and having an input coupled to the registration/preference/characteristic manager output for receiving a first at least some of the user identifiers, the characteristics, and the explicit preference information, and to the other action manager output for receiving a second at least some of the user identifiers, identifiers of the actions and the user identifiers of the other resource providers, the Identification manager for identifying the potential mutual correspondence between the two different resource providers responsive to the characteristics of the two different resource providers, the explicit preference information received from the two different resource providers and at least some of the identifiers of the actions received of a first at least some of the plurality of resource providers taken towards at least one of the two different resource providers, and providing the user identifiers of the two different resource providers at an output; and a display manager at the first computer system comprising the hardware processor system coupled to the memory system and having an input coupled to the identification manager output, for receiving the user identifiers of the two different resource providers, the display manager for providing at an output coupled to the network, to at least one of the plurality of second computer systems, an. indication of at least one of the two different resource providers for which the potential mutual correspondence was identified to another of the two different resource providers, responsive to the user Identifiers received at the display manager input.” These claimed features being present in the independent claim 8 and in conjunction with all the other claimed limitations render claim 8 allowable over the prior art of record.

The closest prior art of record, Terrill et al. US Publication No. 2007/0073710, disclose similar methodology. In particular, Terrill et al. disclose a method for providing a feature in a network environment that includes a central web site operable to interface with one or more end users and to manage information related to one or more of the end users. The web site includes an interest rating component that allows one or more of the end users to indicate a level of interest in one or more of the other end users. However, the closest prior art of record failed to show “identifying and providing a potential mutual correspondence
of resources offered arid interests in resource between two different resource providers of a. plurality of resource providers offering their resources over a network and displaying the potential mutual correspondence to at least one of the resource providers via the network, the computer 10 program product comprising computer readable program code devices configured to cause a computer system to: receive at a first computer system coupled to the network, via a plurality of second computer systems coupled to the network, characteristics about the resources being 15 provided by each of the plurality of resource providers; receive at the first computer system via the plurality of second computer systems via the network from each of the plurality of resource providers, explicit preference information for characteristics of the resources desired by said resource provider; receive at the first computer system a plurality of indications of actions taken by each of the plurality of resource providers regarding individual other resource providers, the actions having been taken for purposes other than providing preference information for characteristics of the resources desired by said resource provider; identify at the first computer system the potential mutual correspondence: between the two different resource providers responsive to: the characteristics of the two different resource providers, the explicit preference information received from the two different resource providers and at least some of the indications of actions of a first at least some of the plurality of resource providers taken towards at least one of the two different resource providers.;: and provide from the first computer system to at least one of the plurality of second computer systems, an indication of at least one of the two different resource providers for which the potential mutual correspondence was identified to another of the two: different resource providers, responsive to the computer readable program code devices configured to cause the computer system to identify. These claimed features being present in the independent claim 15 and in conjunction with all the other claimed limitations render claim 15 allowable over the prior art of record.

As per claims 2-7, 9-14 and 16-21, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 8 and 15. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 18, 2021